 4:12-cr-03065-JMG-CRZ Doc # 114 Filed: 10/06/20 Page 1 of 1 - Page ID # 387




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:12-CR-3065

vs.                                                       ORDER

ELEAZAR P. MENESES,

                  Defendant.


      IT IS ORDERED:


      1.   The government's motion to dismiss (filing 113) is granted.


      2.   The operative petition for offender under supervision (filing
           104) is dismissed.


      3.   The October 16, 2020 hearing is cancelled.


      Dated this 6th day of October, 2020.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
